655 S.E.2d 718 (2007)
WARD
v.
FLOORS PERFECT, et al.
No. 339A07.
Supreme Court of North Carolina.
December 4, 2007.
George W. Lennon, S. Neal Camak, Raleigh, Michael W. Bertics, for Ward.
The following order has been entered on the motion filed on the 29th day of November 2007 by Defendants for Extension of Time to File Brief:
"Motion Allowed. Defendants (Floors Perfect, et al) shall have up to and including the 11th day of January 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 4th day of December 2007."